Citation Nr: 1820622	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for service-connected status-post L5-S1 fusion prior to March 13, 2009, and to a disability rating higher than 40 percent from June 1, 2009, forward.

2. Entitlement to a disability rating higher than 10 percent for service-connected radiculopathy of the left lower extremity prior to June 16, 2015, and to a disability rating higher than 40 percent from June 16, 2015 forward.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability prior to June 16, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs





WITNESSES AT HEARING ON APPEAL

 The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The March 2009 rating decision denied the Veteran's claim for a disability rating higher than 10 percent for L5-S1 spondylolisthesis.  Thereafter, in April 2009, the RO assigned a temporary total disability rating for the Veteran's low back disability pursuant to 38 C.F.R. § 4.30 (2017), from March 13, 2009, to May 31, 2009.  The 10 percent rating was resumed effective from June 1, 2009.  In August 2009, the RO assigned an increased 40 percent disability rating for the Veteran's low back disability, now characterized as status-post L5-S1 fusion, effective from June 1, 2009.  The RO also denied entitlement to a compensable disability rating for the Veteran's service-connected left lower extremity radiculopathy.  In a March 2010 rating decision, this disability rating was increased to 10 percent, effective from August 25, 2008.  In December 2015, the RO, in pertinent part, awarded an increased 40 percent rating for the Veteran's left lower extremity radiculopathy and a TDIU, both effective June 16, 2015.



The Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016; a copy of the transcript is of record.

Most recently, in December 2016, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its December 2016 Remand, determined that the Veteran may have not received notification of the VA examination scheduled by the AOJ resultant to the Board's prior June 2016 Remand; an examination ordered to determine the current severity of his low back disability and left lower extremity radiculopathy.  The Board, considering such, and considering new case law that provides a precedential finding that 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, directed the AOJ to provide the Veteran adequate VA examinations of his low back and left lower extremity radiculopathy.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran underwent VA examinations of his low back and left lower extremity radiculopathy in February 2017.  Unfortunately, while the examiner noted pain on weight-bearing, there is no indication that weight-bearing range of motion testing was conducted.  The examiner did not report that such range of motion testing was impossible due to the Veteran's disabilities, or otherwise inappropriate.  

While the Veteran is currently in receipt of a 40 percent disability rating for his low back disability, range of motion testing that complies with Correia may demonstrate ankylosis and warrant an increased disability rating.  Significantly, the Veteran asserted that he experienced ankylosis of the low back during his April 2016 Board hearing.  Thus, on remand, the AOJ should provide the Veteran an adequate VA examination of his low back disability.

There is no indication that the February 2017 VA examination of the Veteran's left lower extremity radiculopathy is inadequate.  However, as the Veteran will be re-examined, as to his low back disability, more than one year after the February 2017 VA examination, to make certain that the current severity of his left lower extremity radiculopathy is recorded, the AOJ should provide the Veteran an adequate examination of his left lower extremity radiculopathy.  

The AOJ has developed the Veteran's claim of entitlement to a TDIU and such has remained denied.  As the Board has not yet adjudicated the Veteran's increased rating claims, the claim of entitlement to a TDIU is not yet ripe and is "inextricably intertwined" with his increased rating claims.  Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

The most recent VA treatment records associated with the claims file are dated in March 2017, on remand; the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangement to obtain the Veteran's updated VA treatment records, dated since March 2017. 

2. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected low back disability and left lower extremity radiculopathy.  

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this Remand should be made available to the examiner for review, and the examination report should reflect that such a review was undertaken.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

(a) All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, specifically to include range of motion testing of the lumbar spine considering active and passive motion, in weight-bearing and non weight-bearing.  The examiner should also determine whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and whether there is any pain which could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  If complete range of motion testing is impossible due to the Veteran's disabilities or is otherwise inappropriate, the examiner must specifically state such. 

(b) The examiner should determine whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a  (2017), and the frequency and total duration of such episodes over the course of the past 12 months, considering the Veteran's assertions that during his claimed episodes, he telephones his physician and is told to stay in bed.

(c) The examiner should identity any neurological manifestations of the Veteran's low back disability, to include bowel dysfunction, beyond that of the already service-connected radiculopathy of the left and right lower extremities, and beyond that of his newly service-connected radiculopathy of the right and left thighs, involving the external cutaneous nerve and his neurogenic bladder.

(d) The examiner should characterize the radiculopathy of the left lower extremity as mild, moderate, moderately severe, or severe and indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

(e) The examiner should fully describe all functional impact of the Veteran's low back disability and left lower extremity radiculopathy, including consideration of any difficulty sitting for long periods of time.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.          §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


